DETAILED ACTION7
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 6 are amended. Claims 2-4, 8-11, and 14-19 are cancelled. No claims have been added. Claims 1, 5-7, 12-13, and 20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) October 18, 2021 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: typographic error. Paragraph 61 of the specification indicates “Fig. 2b, an example of the step S201 can further” should be S021 as shown in the figures.  


Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  grammatical erro.  Appropriate correction is required.
Claim 1, line 19: “detecting whether [[a]] the three-dimensional waveform”
Claim 6, line 20: “detecting whether [[a]] the three-dimensional waveform”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: touch processing device” in claims 6-7.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch Ruiz et al. (Pub. No.: US 2017/0010732 A1) hereinafter referred to as Bosch Ruiz – as cited on the IDS in view of Tanaka (Pub. No. US 2014/0347317 A1) – as cited on the IDS and in view of Smith (Pub. No.: US 2016/0188181 A1) and in view of Zizi et al. (Pub. No. US 2016/0232726 A1) hereinafter referred to as Zizi.
With respect to Claim 1, Bosch Ruiz teaches a force touch detection method (fig. 2; ¶28), comprising: providing a touch detection unit array (fig. 1, item 116; ¶19, “The touchscreen 116 may be a capacitive touchscreen”), which comprises touch detection units arranged in multiple lines and multiple columns (¶26, capacitive touchscreen comprise transparent conductors arranged in columns and/or rows; arranged in multiple lines is the same as arranged in multiple columns or multiple rows since a line is a column or row); and detecting touch areas when the touch detection unit array is touched (fig. 2, item 210; ¶28), and outputting different touch force signals according to the touch areas (fig. 2, item 220; ¶27-28; touch force signals must be outputted in order to be obtained by the processor); wherein the touch detection units are capacitance touch detection units, the capacitance touch detection units generate touch capacitance data when the capacitance touch detection units are touched (¶25); the force touch detection method further comprises: detecting a touch area of a current touch operation (¶28, “At block 210, a touch event may be detected by the touchscreen 116”); judging whether the touch area of the current touch operation is greater than the first touch characteristic data or not (¶28, “a touch event may be detected by the touchscreen 116... Next, at block 220, data relating to features associated with the touch event comprising a capacitance value, a touch area, and/or a touch duration is obtained… a touch pressure level may be determined based at least on one or more of the features… One embodiment where the touch pressure level is determined based on the average capacitance, the area of the touch region, and the duration of the touch event will be described in detail below. Different levels of touch pressure may be recognized in different embodiments. For example, in one embodiment, the touch pressure may be classified into three levels: light, natural, and firm”; ¶38, “the touch pressure level may be determined based on individually-trained classifiers to account for the variability between people” , in order to determine/judge a pressure level among three pressure levels, a comparison must be made); if the touch area of the current touch operation is not greater than the first touch characteristic data, outputting a touch force signal characterizing light touch (figs. 3A to 3C; ¶30, “In addition to the apparent differences in the area of the touch regions, different average capacitance levels (not shown) may be observed among touch events associated with FIGS. 3A-3C”, in order to determine a pressure level, a comparison must be made by comparing data related to characteristics associated with a touch event with a relevant data threshold; ¶38, based on individually-trained classifiers); if the touch area of the current touch operation is greater than the first touch characteristic data (figs. 3A to 3C; ¶30 ¶38, based on individually-trained classifiers), judging whether the touch area of the current touch operation is greater than the second touch characteristic data or not (¶28, “At block 230, a touch pressure level may be determined based at least on one or more of the features”; figs. 3A to 3C; ¶30; ¶38, “the touch pressure level may be determined based on individually-trained classifiers to account for the variability between people” , in order to determine/judge a pressure level among three pressure levels, a comparison must be made); if the touch area of the current touch operation is not greater than the second touch characteristic data, outputting a touch force signal characterizing light press (figs. 3A to 3C; ¶30; ¶38, based on individually-trained classifiers); and if the touch area of the current touch operation is greater than the second touch characteristic data, outputting a touch force signal characterizing heavy press (figs. 3A to 3C; ¶30; ¶38, based on individually-trained classifiers).
Bosch Ruiz does not teach the method comprises: obtaining a feature parameter of a three-dimensional waveform of the touch capacitance data through calculation to be waveform integral of the three-dimensional waveform, and characterizing the touch areas by the feature parameter.
Tanaka teaches a touch detection unit array (fig. 1, item 30; ¶59), which comprises touch detection units arranged in multiple lines and multiple columns (fig. 9, item TDL; ¶81); and detecting touch areas when the touch detection unit array is touched (¶64, “the touch detection unit 40 determines a signal value (to be described later) in a region where a touch is detected and the coordinates at which the pointer is considered to have touched the device” – the touch detection electrodes detect touch areas), and outputting different touch signals according to the touch areas (¶65, “The signal amplifier 42 detects and amplifies the touch detection signal Vdet outputted through the touch detection electrodes TDL of the touch detection device 30” – the touch detection electrodes outputs the signals); obtaining a feature parameter of a three-dimensional waveform of the touch capacitance data through calculation to be waveform integral of the three-dimensional waveform (¶65, “the signal amplifier 42 integrates a current, which flows through the touch detection electrodes TDL, to be converted into a voltage signal, i.e., the touch detection signal Vdet”; ¶68, “based on a three-dimensional waveform formed by the signal value, the coordinate extracting unit 45 derives the coordinates (target point) that are considered to be a contact point or proximity point intended by a user on the panel surface of the touch detection device 30 and derives the axial direction of the pointer”; ¶125, “The "signal value" is defined as the difference between the potential of the touch detection signal Vdet detected when the finger 50 is neither in contact with nor in close proximity to the display unit with a touch detection function 10 (the waveform V.sub.0 of FIG. 6) and the potential of the touch detection signal Vdet detected when the finger 50 is in contact with or in close proximity to the display unit with a touch detection function 10 (the waveform V.sub.1 of FIG. 6)”; ¶168, “derives a three-dimensional waveform which employs a magnitude of the signal value as a height direction” – the feature parameter is the magnitude), and characterizing the touch areas by the feature parameter (¶134, “For example, of the three-dimensional waveforms illustrated in FIG. 18, it is possible to derive the axial direction of the pointer and the coordinates of the target point TP for the three-dimensional waveform 64a (64b) that has smaller signal values when compared with the other three-dimensional waveforms”; ¶169-170 – the axial direction is the characterized touch area by the feature parameter), 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the method of Bosch Ruiz, to comprise obtaining a feature parameter of a three-dimensional waveform of the touch capacitance data through calculation to be waveform integral of the three-dimensional waveform, and characterizing the touch areas by the feature parameter, as taught by Tanaka so as to improve touch detection accuracy (¶9). 
obtaining light touch area thresholds corresponding to a case that a touch force level is light touch according to statistics and taking a statistical average of the light touch area thresholds as a first touch characteristic data, and obtaining light press area thresholds corresponding to a case that the touch force level is light press according to statistics and taking a statistical average of the light press area thresholds as a second touch characteristic data; detecting a touch area of a current touch operation.
Smith teaches a force touch detection method (fig. 3; ¶221), comprising: providing a touch detection unit array (¶223), which comprises touch detection units arranged in multiple lines and multiple columns (fig. 5); and detecting touch areas when the touch detection unit array is touched (¶226), and outputting different touch force signals according to the touch areas (¶227-228), wherein the touch detection units are capacitance touch detection units (¶223), the capacitance touch detection units generate touch capacitance data when the capacitance touch detection units are touched (¶233), the method comprises: obtaining light touch area thresholds corresponding to a case that a touch force level is light touch according to statistics and taking a statistical average of the light touch area thresholds as a first touch characteristic data (¶244, “the contact pressure level may be represented by a touch state… a touch state refers to a predefined subset of the range of measurable contact pressures… contact pressure levels may be represented as one of four predefined touch states: no touch, light touch, medium touch, and heavy touch”; ¶298, “a user's finger 502 may exert a small amount of force over contact area 504”; ¶269; ¶311; ¶329; ¶436, “the user may be prompted to exert the desired threshold pressure on a pressure-sensitive interface, confirming their selection by maintaining the desired contact pressure for a predefined amount of time. As an option, the user may be prompted to repeat this process more than one time, after which the resulting pressure levels may be averages”; ¶449), and obtaining light press area thresholds corresponding to a case that the touch force level is light press according to statistics and taking a statistical average of the light press area thresholds as a second touch characteristic data; detecting a touch area of a current touch operation  (¶244, “the contact pressure level may be represented by a touch state… a touch state refers to a predefined subset of the range of measurable contact pressures… contact pressure levels may be represented as one of four predefined touch states: no touch, light touch, medium touch (~ light press), and heavy touch”; ¶298; ¶269; ¶311; ¶329; ¶436, “the user may be prompted to exert the desired threshold pressure on a pressure-sensitive interface, confirming their selection by maintaining the desired contact pressure for a predefined amount of time. As an option, the user may be prompted to repeat this process more than one time, after which the resulting pressure levels may be averages”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined force touch detection method of Bosch Ruiz and Tanaka, to further comprise obtaining light touch area thresholds corresponding to a case that a touch force level is light touch according to statistics and taking a statistical average of the light touch area thresholds as a first touch characteristic data, and obtaining light press area thresholds corresponding to a case that the touch force level is light press according to statistics and taking a statistical average of the light press area thresholds as a second touch characteristic data; detecting a touch area of a current touch operation, as taught by Smith so as to user defined threshold that most closely captures a first touch characteristic data and a second touch characteristic data.
Bosch Ruiz, Tanaka, and Smith combined do not teach detecting whether the three-dimensional waveform corresponding to the current touch operation is a continuous waveform or not and whether coordinates of the three-dimensional waveform corresponding to the current touch operation are significantly moved or not, in response to a case where the three-dimensional waveform corresponding to the current touch operation is a continuous waveform and the coordinates of the three-dimensional waveform corresponding to the current touch operation are not significantly moved nor do they teach in response to a case where the three-dimensional waveform corresponding to the current touch operation is not a continuous waveform and the coordinates of the three-dimensional waveform corresponding to the current touch operation are significantly moved, performing other corresponding functions.
Zizi teaches a force touch detection method (¶113, item 702 stores software and instructions, therefore a method), comprising: providing a touch detection unit array (fig. 7, item 704/705: touch sensitive keypad; ¶124); detecting touch areas when the touch detection array is touched (¶61; ¶122), and outputting touch force signals according to the touch areas (¶124), the force touch detection method comprises: obtaining a three-dimensional waveform of touch capacitance data (¶118; ¶132, “a touch sensitive surface may capture a varying impedance having two varying dimensions of resistance and capacitance that could be used to generate a three dimensional representation of an NFP from a varying two dimensional signal”); detecting whether the three-dimensional waveform corresponding to the current touch operation is a continuous waveform or not and whether coordinates of the three-dimensional waveform corresponding to the current touch operation are significantly moved or not (¶52, “an electronic touch sensor or an electronic accelerometer may be used to capture the macro and micro motions of a user”; ¶67, capture micro-motions and generates micro-motion signals = continuous waveform and current touch operation is not significantly moved; ¶128, “As the electronic device 700 held in the users hand is moved about to adjust positions, such as from a pocket to the user's ear, undesirable macro-motions are also sensed by the 3D accelerometer 706 in addition to the micro-motions. As further explained herein, these undesirable macro-motions are to be suppressed, filtered out, or eliminated in the desired signal.”), in response to a case where the three-dimensional waveform corresponding to the current touch operation is a continuous waveform and the coordinates of the three-dimensional waveform corresponding to the current touch operation are not significantly moved (¶124, detecting micro-motions = detecting the current touch operation is not significantly moved); judging whether the touch area of the current touch operation is greater than a first touch characteristic (¶117); if the touch area of the current touch operation is greater than a first touch characteristic data, outputting a touch force signal (¶117, “The Z axis is the axis perpendicular to the button and keypad along with pressure may be exerted by a finger to select the underlying function of the button or key of the keypad to control the electronic device”); in response to a case where the three-dimensional waveform corresponding to the current touch operation is not a continuous waveform and the coordinates of the three-dimensional waveform corresponding to the current touch operation are significantly moved, performing other corresponding functions (¶152, not a continuous waveform = macro-motion; performing other corresponding functions = disregarding macro-motions).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined force touch detection method of Bosch Ruiz, Tanaka, and Smith, further comprising: detecting whether the three-dimensional waveform corresponding to the current touch operation is a continuous waveform or not and whether coordinates of the three-dimensional waveform corresponding to the current touch operation are significantly moved or not, in response to a case where the three-dimensional waveform corresponding to the current touch operation is a continuous waveform and the coordinates of the three-dimensional waveform corresponding to the current touch operation are not significantly moved and in response to a case where the three-dimensional waveform corresponding to the current touch operation is not a continuous waveform and the coordinates of the three-dimensional waveform corresponding to the current touch operation are significantly moved, performing other corresponding functions, as taught by Zizi so as to better emulate a human cognitive interface in a machine and improve man-machine interfaces (¶62). 
With respect to Claim 5, claim 1 is incorporated, Bosch Ruiz teaches wherein a type of the current touch operation comprises a light touch operation, a light press touch operation and a heavy press touch operation (¶37, “The pressure level may be determined with different granularity levels based on the use scenarios. For example, in some use scenarios, a two -level pressure level (e.g., tap vs. press) detection may be sufficient; in some other use scenarios, a three -level pressure level (e.g., light/natural /firm) detection may be desirable;”).
With respect to Claim 6, Bosch Ruiz teaches a touch panel (fig. 1, item 100; fig. 6A; ¶19), comprising: a touch detection unit array (fig. 1, item 116; ¶19, “The touchscreen 116 may be a capacitive touchscreen”), which comprises touch detection units arranged in multiple lines and multiple columns (¶26, capacitive touchscreen comprise transparent conductors arranged in columns and/or rows; arranged in multiple lines is the same as arranged in multiple columns or multiple rows since a line is a column or row); and a touch processing device (fig. 1, item 110), configured to detect touch areas when the touch detection unit array is in a touched state (¶27), and output different touch force signals according to the touch areas (¶27-28, touch force signals must be outputted in order to be processed by a processor); wherein the touch detection units are configured to generate touch capacitance data (¶25); the touch panel further comprises a storage device (¶20; ¶41; ¶50); the touch processing device is further configured to detect a touch area of a current touch operation (¶28, “At block 210, a touch event may be detected by the touchscreen 116”); judging whether the touch area of the current touch operation is greater than the first touch characteristic data or not (¶28, “a touch event may be detected by the touchscreen 116... Next, at block 220, data relating to features associated with the touch event comprising a capacitance value, a touch area, and/or a touch duration is obtained… a touch pressure level may be determined based at least on one or more of the features… One embodiment where the touch pressure level is determined based on the average capacitance, the area of the touch region, and the duration of the touch event will be described in detail below. Different levels of touch pressure may be recognized in different embodiments. For example, in one embodiment, the touch pressure may be classified into three levels: light, natural, and firm”; ¶38, “the touch pressure level may be determined based on individually-trained classifiers to account for the variability between people” , in order to determine/judge a pressure level among three pressure levels, a comparison must be made); if the touch area of the current touch operation is not greater than the first touch characteristic data, outputting a touch force signal characterizing light touch (figs. 3A to 3C; ¶30, “In addition to the apparent differences in the area of the touch regions, different average capacitance levels (not shown) may be observed among touch events associated with FIGS. 3A-3C”, in order to determine a pressure level, a comparison must be made by comparing data related to characteristics associated with a touch event with a relevant data threshold; ¶38, based on individually-trained classifiers); if the touch area of the current touch operation is greater than the first touch characteristic data (figs. 3A to 3C; ¶30; ¶38, based on individually-trained classifiers), judging whether the touch area of the current touch operation is greater than the second touch characteristic data or not (“a touch event may be detected by the touchscreen 116... Next, at block 220, data relating to features associated with the touch event comprising a capacitance value, a touch area, and/or a touch duration is obtained… a touch pressure level may be determined based at least on one or more of the features… One embodiment where the touch pressure level is determined based on the average capacitance, the area of the touch region, and the duration of the touch event will be described in detail below. Different levels of touch pressure may be recognized in different embodiments. For example, in one embodiment, the touch pressure may be classified into three levels: light, natural, and firm”; ¶38, “the touch pressure level may be determined based on individually-trained classifiers to account for the variability between people” , in order to determine/judge a pressure level among three pressure levels, a comparison must be made); if the touch area of the current touch operation is not greater than the second touch characteristic data, output a touch force signal characterizing light press (figs. 3A to 3C; ¶30, “In addition to the apparent differences in the area of the touch regions, different average capacitance levels (not shown) may be observed among touch events associated with FIGS. 3A-3C”, in order to determine a pressure level, a comparison must be made by comparing data related to characteristics associated with a touch event with a relevant data threshold; ¶38, based on individually-trained classifiers); and if the touch area of the current touch operation is greater than the second touch characteristic data, output a touch force signal characterizing heavy press (figs. 3A to 3C; ¶30; ¶38, based on individually-trained classifiers).
Bosch Ruiz does not teach wherein the feature parameter is obtained through calculation to be waveform integral of the three-dimensional waveform.
Tanaka teaches a touch panel (fig. 1, item 30; ¶59), which comprises touch detection units arranged in multiple lines and multiple columns (fig. 9, item TDL; ¶81); and a touch processing device (fig. 1, item 40), configured to detect touch areas when the touch detection unit array is in a touched state (¶64, “the touch detection unit 40 determines a signal value (to be described later) in a region where a touch is detected and the coordinates at which the pointer is considered to have touched the device” – the touch detection electrodes detect touch areas), and output different touch signals according to the touch areas (¶65, “The signal amplifier 42 detects and amplifies the touch detection signal Vdet outputted through the touch detection electrodes TDL of the touch detection device 30” – the touch detection electrodes outputs the signals); wherein the touch detection units are configured to generate touch capacitance data (¶73), a feature parameter of a three-dimensional waveform of the touch capacitance data is used to characterize the touch areas (figs. 16-22; ¶126, “the coordinate extracting unit 45 derives the signal value at each coordinates of a region where a touch is detected as a result of the finger 50 being in contact with or in close proximity to the display unit with a touch detection function 10, and derives a three-dimensional waveform 60 that is formed by the signal values as illustrated in FIG. 16”; ¶128, “Further, FIG. 22 is an explanatory view illustrating a straight line connecting between the barycenter based on the first threshold value and the barycenter based on the second threshold value, and a target point.”; ¶129, “each of the three-dimensional waveforms being sectioned at the first threshold value and the second threshold value”), wherein the feature parameter comprises at least one of a waveform full width at half maximum (¶129, “Each of the first threshold value and the second threshold value may be a value of any ratio to the maximum signal value” which may be zero to full maximum such that it includes the waveform full width at half maximum), a waveform horizontal section area (fig. 16, horizontal section area is the x direction; fig. 20, horizontal section area at 20%; fig. 21, horizontal section area at 80), and a waveform peak value (fig. 21; ¶128, “FIG. 21 is an explanatory view illustrating a volume barycenter of the three-dimensional waveform portion that is equal to or greater than a second threshold value” which includes the peak value), and wherein the feature parameter of a three-dimensional waveform is obtained through calculation to be waveform integral of the three-dimensional waveform (¶65, “the signal amplifier 42 integrates a current, which flows through the touch detection electrodes TDL, to be converted into a voltage signal, i.e., the touch detection signal Vdet”; ¶68, “based on a three-dimensional waveform formed by the signal value, the coordinate extracting unit 45 derives the coordinates (target point) that are considered to be a contact point or proximity point intended by a user on the panel surface of the touch detection device 30 and derives the axial direction of the pointer”; ¶125, “The "signal value" is defined as the difference between the potential of the touch detection signal Vdet detected when the finger 50 is neither in contact with nor in close proximity to the display unit with a touch detection function 10 (the waveform V.sub.0 of FIG. 6) and the potential of the touch detection signal Vdet detected when the finger 50 is in contact with or in close proximity to the display unit with a touch detection function 10 (the waveform V.sub.1 of FIG. 6)”; ¶168, “derives a three-dimensional waveform which employs a magnitude of the signal value as a height direction” – the feature parameter is the magnitude), and characterizing the touch areas by the feature parameter (¶134, “For example, of the three-dimensional waveforms illustrated in FIG. 18, it is possible to derive the axial direction of the pointer and the coordinates of the target point TP for the three-dimensional waveform 64a (64b) that has smaller signal values when compared with the other three-dimensional waveforms”; ¶169-170 – the axial direction is the characterized touch area by the feature parameter),
 wherein the feature parameter is obtained through calculation to be waveform integral of the three-dimensional waveform, as taught by Tanaka so as to improve touch detection accuracy (¶9).
Bosch Ruiz and Tanaka combined do not teach the storage device configured to obtain light touch area thresholds corresponding to a case that a touch force level is light touch according to statistics and take a statistical average of the light touch area thresholds as a first touch characteristic data, and obtain light press area thresholds corresponding to a case that the touch force level is light press according to statistics and take a statistical average of the light press area thresholds as a second touch characteristic data.
Smith teaches a touch panel (fig. 5), comprising: a touch detection unit array (¶223), which comprises touch detection units arranged in multiple lines and multiple columns (fig. 5); and a touch processing device (¶177, central processor units (CPUs); fig. 2, item 210; ¶216), configured to detect touch areas when the touch detection unit array is touched (¶226), and output different touch force signals according to the touch areas (¶227-228), wherein the touch detection units are configured to generate touch capacitance data when the capacitance touch detection units are touched (¶223; ¶233), the touch panel further comprises a storage device (¶177; fig. 2, item 214 and 216; ¶217), the storage device is configured to obtain light touch area thresholds corresponding to a case that a touch force level is light touch according to statistics and taking a statistical average of the light touch area thresholds as a first touch characteristic data (¶244, “the contact pressure level may be represented by a touch state… a touch state refers to a predefined subset of the range of measurable contact pressures… contact pressure levels may be represented as one of four predefined touch states: no touch, light touch, medium touch, and heavy touch”; ¶298, “a user's finger 502 may exert a small amount of force over contact area 504”; ¶269; ¶311; ¶329; ¶436, “the user may be prompted to exert the desired threshold pressure on a pressure-sensitive interface, confirming their selection by maintaining the desired contact pressure for a predefined amount of time. As an option, the user may be prompted to repeat this process more than one time, after which the resulting pressure levels may be averages”; ¶449), and obtain light press area thresholds corresponding to a case that the touch force level is light press according to statistics and taking a statistical average of the light press area thresholds as a second touch characteristic data; detecting a touch area of a current touch operation  (¶244, “the contact pressure level may be represented by a touch state… a touch state refers to a predefined subset of the range of measurable contact pressures… contact pressure levels may be represented as one of four predefined touch states: no touch, light touch, medium touch (~ light press), and heavy touch”; ¶298; ¶269; ¶311; ¶329; ¶436, “the user may be prompted to exert the desired threshold pressure on a pressure-sensitive interface, confirming their selection by maintaining the desired contact pressure for a predefined amount of time. As an option, the user may be prompted to repeat this process more than one time, after which the resulting pressure levels may be averages”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Bosch Ruiz and Tanaka, such that the storage device is configured to obtain light touch area thresholds corresponding to a case that a touch force level is light touch according to statistics and taking a statistical average of the light touch area thresholds as a first touch characteristic data, and obtain light press area thresholds corresponding to a case that the touch force level is light press according to statistics and taking a statistical average of the light press area thresholds as a second touch characteristic data; detecting a touch area of a current touch operation, as taught by Smith so as to user defined threshold that most closely captures a first touch characteristic data and a second touch characteristic data.
Bosch Ruiz, Tanaka, and Smith combined do not teach detecting whether the three-dimensional waveform corresponding to the current touch operation is a continuous waveform or not and whether coordinates of the three-dimensional waveform corresponding to the current touch operation are significantly moved or not, in response to a case where the three-dimensional waveform corresponding to the current touch operation is a continuous waveform and the coordinates of the three-dimensional waveform corresponding to the current touch operation are not significantly moved nor do they teach in response to a case where the three-dimensional waveform corresponding to the current touch operation is not a continuous waveform and the coordinates of the three-dimensional waveform corresponding to the current touch operation are significantly moved, performing other corresponding functions.
Zizi teaches a touch panel (figs. 8A, item 801/704; fig. 8B, item 705) implementing a force touch detection method (¶113, item 702 stores software and instructions, therefore a method), the method comprising: providing a touch detection unit array (fig. 7, item 704/705: touch sensitive keypad; ¶124); detecting touch areas when the touch detection array is touched (¶61; ¶122), and outputting touch force signals according to the touch areas (¶124), the force touch detection method comprises: obtaining a three-dimensional waveform of touch capacitance data (¶118; ¶132, “a touch sensitive surface may capture a varying impedance having two varying dimensions of resistance and capacitance that could be used to generate a three dimensional representation of an NFP from a varying two dimensional signal”); detecting whether the three-dimensional waveform corresponding to the current touch operation is a continuous waveform or not and whether coordinates of the three-dimensional waveform corresponding to the current touch operation are significantly moved or not (¶52, “an electronic touch sensor or an electronic accelerometer may be used to capture the macro and micro motions of a user”; ¶67, capture micro-motions and generates micro-motion signals = continuous waveform and current touch operation is not significantly moved; ¶128, “As the electronic device 700 held in the users hand is moved about to adjust positions, such as from a pocket to the user's ear, undesirable macro-motions are also sensed by the 3D accelerometer 706 in addition to the micro-
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Bosch Ruiz, Tanaka, and Smith, further comprising: detecting whether the three-dimensional waveform corresponding to the current touch operation is a continuous waveform or not and whether coordinates of the three-dimensional waveform corresponding to the current touch operation are significantly moved or not, in response to a case where the three-dimensional waveform corresponding to the current touch operation is a continuous waveform and the coordinates of the three-dimensional waveform corresponding to the current touch operation are not significantly moved and in response to a case where the three-dimensional waveform corresponding to the current touch operation is not a continuous waveform and the coordinates of the three-dimensional waveform corresponding to the current touch operation are 
With respect to Claim 12, claim 6 is incorporated, Bosch Ruiz teaches an electronic device, comprising the touch panel (¶36, mobile devices; ¶47, hand-held device, tablets, smart phones, tablet PC).
With respect to Claim 13, claim 12 is incorporated, Although Bosch Ruiz teaches further comprising a display panel (¶47, smart phone or tablet PC), Bosch Ruiz does not explicitly mention wherein the touch panel is disposed on a display side of the display panel; or the touch panel is formed integrally with the display panel.
Tanaka teaches a touch panel (fig. 1, item 30; ¶59), which comprises touch detection units arranged in multiple lines and multiple columns (fig. 9, item TDL; ¶81); and a touch processing device (fig. 1, item 40), configured to detect touch areas when the touch detection unit array is in a touched state (¶64, “the touch detection unit 40 determines a signal value (to be described later) in a region where a touch is detected and the coordinates at which the pointer is considered to have touched the device” – the touch detection electrodes detect touch areas), and output different touch signals according to the touch areas (¶65, “The signal amplifier 42 detects and amplifies the touch detection signal Vdet outputted through the touch detection electrodes TDL of the touch detection device 30” – the touch detection electrodes outputs the signals); wherein the touch detection units are configured to generate touch capacitance data (¶73), a feature parameter of a three-dimensional waveform of the touch capacitance data is used to characterize the touch areas (figs. 16-22; ¶126), wherein the feature parameter comprises at least one of a waveform full width at half maximum (fig. 16 – item 60, concentric circles up to half maximum, x direction: width), a waveform horizontal section area (fig. 16, horizontal section area is the x direction), and a waveform peak value (fig. 21; ¶128); the touch panel (fig. 7; ¶56; ¶81); or the touch panel is formed integrally with the display panel (¶56).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined touch panel of Bosch Ruiz, Tanaka, Smith, and Zizi, wherein the touch panel is disposed on a display side of the display panel; or the touch panel is formed integrally with the display panel, as taught by Tanaka so as to provide alternative designs implementations. 
With respect to Claim 20, claim 6 is incorporated, Bosch Ruiz teaches wherein a type of the current touch operation comprises a light touch operation, a light press touch operation and a heavy press touch operation (¶35, “different touch pressure levels may be used to invoke context menus, help texts, or other functions”; ¶37, in order to determine when a user lightly touches, lightly presses, and heavily presses, pressure levels must be stored in order for comparisons to be made). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch Ruiz, Tanaka, Smith, and Zizi as applied to claim 6 above, and further in view of Hanauer et al. (Pub. No.: US 2015/0301642 A1) hereinafter referred to as Hanauer.
With respect to Claim 7, claim 6 is incorporated, Bosch Ruiz, Tanaka, Smith, and Zizi combined do not mention wherein the touch detection units are self-capacitance touch detection units or mutual capacitance touch detection units.
Hanauer teaches a touch panel (fig. 1; ¶32), which comprises touch detection units arranged in multiple lines and multiple columns (fig. 1, items 104 and 105; ¶32); and a touch processing device (fig. 1, item 112), configured to detect touch areas when the touch detection unit array is in a touched state (¶34), and output different touch signals according to the touch areas (¶34); wherein the touch (¶34) or mutual capacitance touch detection units (¶34).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined touch panel of Bosch Ruiz, Tanaka, Smith, and Zizi, wherein the touch detection units are self-capacitance touch detection units or mutual capacitance touch detection units, as taught by Tanaka so as to provide alternative touch detection methods. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DONNA V Bocar/Examiner, Art Unit 2621                                                                                                                                                                                                        

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621